DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because:
Fig. 2, the lead line of reference numeral 24 does not pointing to inner conductor; 
Figs. 6, 8, 9 and 14, the lead line of reference numeral 6 does not pointing to bore, seems to be pointing to dielectric; 
Fig. 8, the lead line of reference numeral 20 does not pointing to inner conductor cap, it seems to be pointing to outer conductor; Only few deficiencies are shown, the applicant is requested to review all the figs.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character 56 of Fig. 14 is not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 12  recites, “interface member”. There is insufficient antecedent basis for this term in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-257 of copending Application No. 17/158352 and although, the conflicting claims are not identical, they are not patentably distinct from each other because: they use different terminology used for some parts, such as a conductive sleeve member is equivalent to a  conductive intermediate circular member;  an interference member is equivalent to a conductive interference member and a seam is equivalent to a welded seam member. Thus, all the structural limitations of the instant application are equivalent to the structural limitations used for the method claims of copending application 17/158352.
Claims 1, 2, 4, 7 and 12 of the instant application discloses all the structural limitations of claims 1 and 10 of copending application.
Claim 5 of the instant application is equivalent to claim 5 of copending application.
Similarly, the structural limitations of all other claims of the instant applications  are used in method claims of the copending application,
Thus claims 1-17 of the instant application discloses all the limitations of the claims 1-25 of the copending application except for the method steps recited in method claims of the copending application.
It would have been obvious to follow the step of providing, welding and positioning as required by method steps of claims 1-25 of copending application in order to properly assemble the parts together as intended and to connect a connector to a coaxial cable. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, line 9, recites, “an interface member”. As an interface member is not define clearly (and having reference numeral) (as the specification is objected to as failing to provide proper antecedent basis for this claimed subject matter), and further in claim 3, “the interface member is defined as interface end, but it is not clear that it is interface of end? If it is interference end of sleeve, then how can it overlies the conductive sleeve? Therefore, it is indefinite and vague. 
Claims 3 and 16 recites, “the interface member is an interface end”. It is not clear that ‘an interface end’ is end of what? Hence, it is vague and indefinite.
Claims 2-6 depends on claim 1.
Claim 7, line 9, recites, “an interface end”. It is not clear that is it interface end of what? If it is interference end of connector body, then how can it overlies the connector body? Therefore, it is indefinite and vague.
Claims 8-11 depends on claim 7.
Claim 12, line 9, recites, “an interface member”. As an interface member is not define clearly (and having reference numeral) (as the specification is objected to as failing to provide proper antecedent basis for this claimed subject matter), and further in claim 3, “the interface member is defined as interface end, but it is not clear that it is interface of end? If it is interference end of sleeve, then how can it overlies the conductive sleeve? Therefore, it is indefinite and vague. 
Claims 13-17 depends on claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, as best understood are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/158352 and although, the conflicting claims are not identical, they are not patentably distinct from each other because: they use different terminology used for some parts, such as a conductive sleeve member is equivalent to a  conductive intermediate circular member;  an interference member is equivalent to a conductive interference member and a seam is equivalent to a welded seam member. Thus, all the structural limitations of the instant application are equivalent to the structural limitations used for the method claims of copending application 17/158352.
Claims 1, 2, 4, 7 and 12 of the instant application discloses all the structural limitations of claims 1 and 10 of copending application.
Claim 5 of the instant application is equivalent to claim 5 of copending application.
Similarly, the structural limitations of all other claims of the instant applications  are used in method claims of the copending application,
Thus claims 1-17 of the instant application discloses all the limitations of the claims 1-25 of the copending application except for the method steps recited in method claims of the copending application.
It would have been obvious to follow the step of providing, welding and positioning as required by method steps of claims 1-25 of copending application in order to properly assemble the parts together as intended and to connect a connector to a coaxial cable. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 6, 8, 10, 11, 12 and 14-17 as best understood are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Islam (US 7,798,848).
 	Regarding claim 1, Islam  discloses a coaxial cable connector assembly comprising: a. a coaxial cable 15 comprising an inner conductor 25 and an outer conductor 13 circumferentially surrounding the inner conductor 30, and a dielectric layer (see fig. 6) interposed between the inner conductor 25 and the outer conductor 13, wherein the outer conductor 13 has a leading end LE ( see annotated fig. and fig. 7); and b. a coaxial connector 5, 29 comprising: an inner contact 3 having a first end electrically connected to the inner conductor of the coaxial cable 21 (fig. 1), and a second distal end; a conductive sleeve member 5 defining a circumferential bore 19 (figs. 1 and 2); and; an interface member 29 
    PNG
    media_image1.png
    702
    811
    media_image1.png
    Greyscale
that circumferentially overlies the conductive sleeve member 5 (figs. 1,6 and 7), the interface member 29 having a cylindrical distal end DE; wherein an electrical path is formed between the leading end LE of the outer conductor 13 on the coaxial cable and the cylindrical distal end DE, and wherein a circumferential welded seam S (it is to be noted that welded seam is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)) is located along the electrical path and within the circumferential bore 19. 
Regarding claim 2, Islam, discloses the conductive sleeve member is a connector body.
Regarding claim 3, Islam, discloses the interface member is an interface end.
Regarding claim 5, Islam, discloses an axis defined by the cylindrical distal end generally collinear with an axis defined by the inner contact.
Regarding claim 6, Islam, discloses the outer conductor of the coaxial cable has a smooth profile.
Regarding claim 7, Islam, discloses a coaxial cable-connector assembly comprising: a. a coaxial cable 15 comprising an inner conductor 25 and an outer conductor 13 circumferentially surrounding the inner conductor 30, and a dielectric layer (see fig. 6) interposed between the inner conductor 25 and the outer conductor 13, wherein the outer conductor 13has a leading end LE (see annotated fig. and fig. 7); and b. a coaxial connector 5,29 comprising: an inner contact 3 having a first end electrically connected to the inner conductor of the coaxial cable 21 (fig. 1), and a second distal end; a connector body 5 defining a circumferential bore 19; and; an interface end 29 that circumferentially overlies the connector body 5(figs. 1,6 and 7), the interface member 29 having a cylindrical distal end DE; wherein an electrical path is formed between the leading end LE of the outer conductor 13 on the coaxial cable and the cylindrical distal end DE, and wherein a circumferential welded seam S (it is to be noted that welded seam is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)) is located along the electrical path and within the circumferential bore 19 (figs. 6, 7).
Regarding claim 8, Islam, discloses the interface member is connected with the connector body via an interference fit.
Regarding claim 10, Islam, discloses an axis defined by the cylindrical distal end generally collinear with an axis defined by the inner contact.
Regarding claim 11, Islam, discloses the outer conductor of the coaxial cable has a smooth profile.
Regarding claim 12, Islam, discloses a coaxial cable-connector assembly comprising: a. a coaxial cable 15  comprising an inner conductor 25 and an outer conductor 13 circumferentially surrounding the inner conductor 25, and a dielectric layer (see fig. 6) interposed between the inner conductor and the outer conductor, wherein the outer conductor 13 has a leading end LE; and b. a coaxial connector 5, 29 comprising: an inner contact 3 having a first end electrically connected to the inner conductor of the coaxial cable 21 (fig. 1), and a second distal end; a conductive sleeve member 5 defining a circumferential bore 19 (figs. 1 and 2); and; an interface member 29 that circumferentially overlies the conductive sleeve member 5; wherein an electrical path is formed between the leading end LE of the outer conductor 13 on the coaxial cable 15 and the interface member 29, and wherein a circumferential welded seam S (it is to be noted that welded seam is a product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985)) is located along the electrical path and within the circumferential bore 19 is located along the electrical path and within the circumferential bore; and wherein the interface member is connected with the conductive sleeve member via an interference fit.
Regarding claim 14, Islam, discloses an axis defined by the cylindrical distal end generally collinear with an axis defined by the inner contact.
Regarding claim 15, Islam, discloses the outer conductor of the coaxial cable has a smooth profile.
Regarding claim 16, Islam, discloses the interface member is an interface end.
Regarding claim 17, Islam, discloses the conductive sleeve member is a connector body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Hopkins et al. (US 2010/0254663) hereafter Hopkins.
Regarding claims 4, 9 and 13 Islam discloses all the claimed limitations except for an overbody that circumferentially overlies at least a portion of the conductive sleeve member.
Hopkins discloses an overbody (boot) 104 secured the back portion of the housing 192 and extending rearward around the cable, the boot having an internal channel 113 large enough to allow for relative movement of the ferrule assembly 101.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an overbody that circumferentially overlies at least a portion of the conductive sleeve member similar to the boot of Hopkins in order to protect, provide strain relief and to allow the relative movement as taught by Hopkins (paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831